Filed by The Stanley Works Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 January 07, 2010 stanley + black&decker INTEGRATION UPDATE Integration Update 4: Regulatory and Shareholder Approval Process and Integration Planning Update Dear Stanley Associate, As you may have seen, on December 29, we announced that the Hart-Scott-Rodino (HSR) antitrust review period for the combination of our businesses has expired. The HSR review was conducted by the United States Federal Trade Commission, to whom both companies provided comprehensive information about our business operations, and the expiration of the HSR review period satisfies one of the conditions necessary for the closing of the transaction. While the closing of the transaction is also subject to other customary closing conditions, including foreign regulatory approvals and the approval of Stanley and Black & Decker stockholders, passing the HSR review is a significant step toward combining our companies in the first half of 2010. In addition, we recently posted a video of a Town Hall Meeting held in Towson, Maryland, to our Integration Website. At that meeting, Nolan Archibald and John Lundgren updated associates about the progress that we are making both toward closing the transaction and toward integration planning for combining our two companies after the transaction closes. A copy of the deck that was used at that Town Hall Meeting is available here, and you can view the video by clicking here. There were several key points made during the presentation that we would like to call to your attention. 1. Regulatory Approval Process As we mentioned above, we have cleared a key hurdle in the regulatory approval process. We have also reviewed filing requirements in 190 countries and we have filed or are in the process of filing in all applicable jurisdictions. The regulatory approval process for the combination of our two companies is on track and on schedule. 2.
